DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/05/22 has been entered in the case. Claims 1-14, 17-25 are pending for examination and claims 15-16 are cancelled.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “inserting a needle delivery catheter or a needle-based delivery catheter into a body lumen” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: The Figs. 5A-6 show that the balloon catheter inserts into a body lumen, but does not show that a needle delivery catheter or a needle-based delivery catheter. All of the drawings in the specification do not include a needle delivery catheter or a needle-based delivery catheter.  Assuming that the guiding catheter 105, in Fig. 5, is equivalent to a needle catheter; however, the guiding catheter 105 does not deliver heat and/or energy to the wall of the body lumen, as required in the claimed invention.  The balloon delivery catheter 198/200 is inserting and delivering heat and/or energy to the wall of the body lumen
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a needle-based delivery catheter” is vague.  The original specification does not provide any figure or configuration/structure of the needle-based delivery catheter.  Therefore, it is unclear to Examiner that configuration/structure of the needle-based delivery catheter has similar or different structure with a standard needle delivery catheter.  What does the needle-based delivery catheter look alike? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-14, 18-20, 22 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (US 7,617,005).
Regarding claims 1 & 25, Demarais discloses a method for treating a disease chosen from hypertension (col. 1, line 59; col. 15, line 49), end-stage renal disease (col. 1, line 58; col. 15, line 49). Note: the claim recites that “a disease chosen from” interpreted as choosing one of the diseases (i.e. hypertension, diabetes, end-stage renal disease, obesity), but does not require to include all of the diseases list above.  In this case, Demarais discloses a method for treating a disease chosen from hypertension or end-stage renal disease.  The method comprising: 
inserting a needle delivery catheter or a needle-based delivery catheter 200 (Fig. 3), or 320 (Figs. 8-9) into a body lumen RA adjacent to a nerve or nerve ending at a treatment site (e.g. renal artery); wherein the body lumen comprises: a main renal artery branch RA, Figs. 1-3, 8-9.
Since the body lumen as required in the claimed invention. e.g. an extra-renal artery branch, a hepatic artery, a hepatic celiac artery, a hepatic artery branch, a right hepatic artery, a left hepatic artery, a common hepatic artery, a proper hepatic artery, a celiac artery, a splenic artery, a gastric artery, a right gastric artery, a left gastric artery, a gastroduodenal artery, or an esophageal branch artery, is ostium of blood vessel which is similar to and located near by the renal artery branch RA.  Therefore, a person skilled in the art would recognize that the needle delivery catheter or a needle-based delivery catheter in Demarais is capable of target or treating in other locations that near the main renal artery brand such as: an extra-renal artery branch, a hepatic artery, a hepatic celiac artery, a hepatic artery branch, a right hepatic artery, a left hepatic artery, a common hepatic artery, a proper hepatic artery, a celiac artery, a splenic artery, a gastric artery, a right gastric artery, a left gastric artery, a gastroduodenal artery, or an esophageal branch artery, as required in the claims 1 and 25.
Delivering heat and/or energy from the delivery catheter to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site (e.g. at least one electrode 212 is configured to delivery through the probe 210 to a treatment site for delivery of a thermal electric field therapy.  The electrodes 212 mounted on a catheter and electrically coupled to a thermal electric field generator 50 via wires 211; a distal section of the probe 210 have at least one electrode 212, and the probe have an electrical connector to couple the probe to the filed generator 50 for delivering a thermal electric field to the electrode 212, col. 6, lines 10-19, see Fig. 3; the electrodes 328, 329 are connected to generator 50 and delivery of the thermal electric field to achieve desired renal neuro-modulation via heating, col. 12, lines 18-24, also see Figs. 8-9); wherein an amount of the heat and/or energy delivered is effective to injure or damage the nerves or nerve endings to relieve symptoms of the treated disease comprising: lowering blood pressure (e.g. the tissue damage from the heat generation, col. 6,lines 64-67; col. 12, lines 31-39);
Withdrawing the delivery catheter from the body lumen (e.g. after treatment, the apparatus 200 is removed from the patient, col. 7, line 3-4).  In addition, the step of withdrawing the delivery catheter after the treatment is very well-known and common step in any medical procedure. 
Regarding claims 2, 5 & 8, Demarais discloses that wherein the method comprises infusing a formulation (e.g. phenol, col. 13, line 4) from the delivery catheter to a wall of the body lumen adjacent to nerves or nerve endings at the treatment site.  Meanwhile, the claimed invention requires that at least one ingredient of the formulation is chosen from ethanol and acetic acid.  It is well-known in the art that the phenol or ethanol agent as alcohol agent.  It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain ethanol agent, since it has been held to be within the general skill of a worker in the art to select a known alcohol material (ethanol or phenol) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Demarais discloses that the method comprises delivering the heat/energy to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site, see Figs. 3 & 8-9.  The method further comprises infusing a formulation, i.e. phenol or drug or medicament, col. 13, line 26-35, from the delivery catheter to a wall of the body lumen adjacent to nerves or nerve endings at the treatment site effective to decrease the temperature of the wall of the body lumen adjacent the nerves or nerve endings at the treatment site. Although Demarais does not disclose that using a water for infusing to the wall of the body lumen. It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a water, since it has been held to be within the general skill of a worker in the art to select a known material (water or alcohol or other fluid) on the basis of its suitability for the intended use (to decrease the temperature to the wall of the body lumen during RF ablation therapy) as a matter of obvious design choice. 
Regarding claim 4, as discussed in the claim 1 above, Demarais discloses that the method comprises delivering energy (thermal energy) to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site. 
Regarding claims 7, 9-10, Demarais discloses all the claimed subject matter as required in the claim 1 except for therapeutic agent as listed in claims 7, 9-10.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a therapeutic agent as listed in claims 7, 9-10, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (depending on disease, condition of a patient) as a matter of obvious design choice. 
Regarding claim 11, Demarais discloses that the formulation comprises a thermal fluid, e.g. heated or chilled fluid, col. 12, lines 63-65, col. 13, lines 10-45.  In other words, the formulation is in form of vapor when the fluid being heated (temperature > or = 45oC, or 60oC).  Therefore, Demarais discloses that the formulation comprises a vapor of the ingredient (alcohol or other formulation being heated) and heat is generated by condensation of the vapor into liquid of the wall of the body lumen adjacent the nerves or nerve endings at the treatment site; wherein the formulation comprises a liquid, solution, and heat is transferred from the formulation to the wall of the body lumen adjacent to the nerves or nerve endings at the treatment site. 
Regarding claim 13, Demarais discloses all the claimed subject matter as required in the claim 1 except for the limitation that an amount of heat and/or energy to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site ranging from 2 cal/g to 150 cal/g.   
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain an amount of heat and/or energy to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site ranging from 2 cal/g to 150 cal/g, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  For example: using the amount of heat or energy from 2 cal/g to 150 cal/g for the purpose of reducing damage to a target tissue. 
Regarding claim 14, Demarais discloses all the claimed subject matter as required in the claim 1.  Demarais further discloses that inserting the delivery catheter into the body lumen for about 30 seconds, or longer than 2 mins or less than 10 mins, col. 4, lines 29-33, which is in the requirement range of 2 seconds to 60mins. 
Regarding claim 18, wherein the disease comprises renal hypertension or renal hypertension.
Regarding claim 19, Demarais discloses all the claimed subject matter as required in the claim 1. Demarais further discloses that wherein the treatment site comprises the main renal artery branch, the extra-renal artery branch, Figs. 1-3 & 8-9; wherein the method results in renal norepinephrine reduction of at least 40% is considered as a result of the treatment and that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 20, the method with the treatment site comprising: the main renal artery branch, the extra-renal artery branch. Since the other treatment site is located near or adjacent to the main renal artery branch, and the structure of the artery is small artery like the main renal artery.  Therefore, a person skilled in the art would recognize that the treatment site can be treated at other artery sites, as required in the claimed invention. 
Regarding claim 22, Demarais discloses all the claimed subject matter as required in the claims 1-2. Demarais further discloses that delivering energy from the delivery catheter to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site, wherein the energy is chosen from high intensity focused ultrasound, laser irradiation, col. 4, lines 54-56; col. 12, line67-col. 13, line 2.




Claims 6, 11, 21 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (US 7,617,005) in view of Deem et al. (US 7,653,438).
Regarding claim 6, Demarais discloses all the claimed subject matter as required in the claims 1-2 above. Demaris discloses that the formulation comprises alcohol such as: phenol, but does not disclose that the formulation in form of gas or vapor.
Deem discloses method for treating a hypertension disease comprising: method of thermal (RF heat, col 22, lines 59-67) for treating a disease, wherein the infusing of the formulation from a needle-based balloon delivered catheter 326 (via a needle 330 during the balloon being inflated); wherein the formulation comprises a gas or vapor such as heated, or chilled fluids, air, CO2, saline, ...gas, solid or liquid, col. 23, lines 41-50.
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Demarais with providing a formulation in gas or vapor chosen from air, CO2, alcohol, as taught by Deem, in order to reduce the temperature of the wall of the body lumen during using RF therapy treatment. 
Regarding claim 11, alternative rejection.  Demarais discloses all the claimed subject matter as required in the claims 1-2 above. Deem discloses that the infusate comprises heated fluids, air, CO2, saline, ... conductive fluids be it gas, solid or liquid, col. 23, lines 43-45.  In other words, the formulation is in form of vapor when the fluid being heated.  Therefore, Demarais in view of Deem discloses that the formulation comprises a vapor of the ingredient (alcohol being heated or conductive fluid) and heat is generated by condensation of the vapor into liquid of the wall of the body lumen adjacent the nerves or nerve endings at the treatment site; wherein the formulation comprises a liquid, solution, and heat is transferred from the formulation to the wall of the body lumen adjacent to the nerves or nerve endings at the treatment site. 
Regarding claim 21, Demarais discloses all the claimed subject matter as required in the claims 1-2 above except for the limitation that the formulation comprises a contrast agent for imaging nerve denervation.
Deem discloses the infusate fluid comprises: contrast agent, col. 23, lines 42-45.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Demarais with providing a formulation, i.e. contrast agent, as taught by Deem, in order to allow a user to view an imaging nerve denervation or target tissue. 
Regarding claim 24, Demarais discloses all the claimed subject matter as required in the claims 1-2. Demarais further discloses that wherein the method is a method of thermal and chemical ablation for treating a disease, wherein the infusing of the formulation from the delivery catheter adjacent to the nerve comprises delivering the formulation and energy adjacent to the nerve, wherein the amount of energy and/or formulation delivered is effective to injure or damage the nerve to relieve symptoms of the disease.  Dermarais states that such direct thermal energy generated and/or transferred via delivery of a heated or chilled fluid, col. 12, lines 62-65.  Therefore, the formulation is infused to the nerve tissue during the energy is delivered.  Dermarais does not disclose that the formulation is infused to the nerve tissue before or after the energy is delivered. 
Deem discloses a method for treating a hypertension disease comprising: method of thermal (RF heat, col 22, lines 59-67) and chemical ablation (cryoballoon ablation with electrode, col 22, lines 59-67) for treating a disease, wherein the infusing of the formulation from a needle-based balloon delivered catheter 326 (via a needle 330); wherein the formulation is infused to the nerve tissue during, before, or after the energy is delivered to enhance or modify the neurodestructive or neuromodulatory effect of the energy, to protect or temporarily displace non-target cells, col. 21, lines 45-64.
Giving such a teaching by Deem, a person having ordinary skill in the art would have easily recognizes that modifying the method of Demarais with using a method of infusing a formulation to the nerve tissue during, before or after the energy being delivered, as taught by B, in order to enhance or modify the neurodestructive or neuromodulatory effect of the energy, to protect or temporarily displace non-target cells, col. 21, lines 45-64.

Claims 12, 17& 23 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (US 7,617,005) in view of Fischell et al. (US 2012/0271277).
Regarding claim 12, Demarais discloses all the claimed subject matter as required in the claims 1-2 above. Demarais discloses that formulation, i.e. phenol (or ethanol, well-known in the art to substitute for phenol) is at temperature range from -40oC to 140oC (in this case, the thermal fluid about 37oC to 45oC or cooling fluid below 20oC to 0oC).  Damaris does not disclose an amount of the formulation infused to the treatment site ranges from 0.2microliters to 200 milliliters, or pressure of the formulation during infusion range from 0.1 atm to 14atm or a combination therefore. 
Meanwhile, Fischell discloses a method for treating a disease from hypertension comprising: infusing a formulation (ethanol) with an amount of the ethanol infused to the treatment site ranges about 1-10 ml of alcohol, para [0034-0035, 0140], which is in the range of 0.2-200 ml.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Demarais with providing ethanol with amount of 1-10 ml of alcohol (which is in the range of 0.2-200 ml, as required in the claimed invention), as taught by Fischell, in order to cool the heated fluid to reduce a degree of thermal damage induced in the tissue.
Regarding claim 17, Demarais discloses all the claimed subject matter as required in the claims 1-2 above but does not disclose that the method comprising flushing portions of the body lumen with saline or water. 
Fischell discloses a method for treating a disease from hypertension comprising: a step of flushing portions of the body lumen with saline or water, for example: target locations at renal artery (e.g., via guidewire lumen 12/85/118, in para [0094, 00124, 0166].
  It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Demarais with including a step of flushing the body lumen with saline, as taught by Fischell, in order to reduce a degree of thermal damage induced in the tissue.
Regarding claim 23, Demarais discloses all the claimed subject matter as required in the claims 1-2 above but does not disclose that the delivery catheter further comprises a marker band.
Fischell discloses a delivery catheter comprises a marker band 73, para [0119] & Fig. 10.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method and device of Demarais with including a marker provided on the delivery catheter, as taught by Fischell, in order to assist in visualizing the distal end of the delivery catheter.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783